DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 47-59 are pending in this application and were examined on their merits.

Drawings

Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is too short to describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  Correction is required.  See MPEP § 608.01(b).




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 52 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 52 recites the limitation "buffer condition".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, “condition” has been construed as “solution”.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 47-51, 53-56, 58 and 59 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Chan et al. (2010), in view of Chan et al. (08/2012) and Calvert et al. (2008), all cited in the IDS, and Hsin et al. (US 2011/0059533 A1).

Chan et al. teaches a method of measuring yeast concentration and viability comprising:
staining a buffered sample yeast corn mash (YCM), from an ethanol fermentation process (Pg. 1111, Column 1, Lines 14-17) with a first dye (acridine orange) and a second dye (propidium iodide) (Pg. 1111, Column 2, Lines 13-15 and 19-22);
acquiring a first fluorescent image (FL1) of the sample corresponding to the first dye (Pg. 1111, Column 1, Lines 29-31);
acquiring a second fluorescent image (FL2) of the sample corresponding to the second dye (Pg. 1111, Column 1, Lines 31-33);
and analyzing the first and second fluorescent images by a computer-based automated process to determine yeast viability and concentration (Pg. 1111, Column 1, Lines 33-47), and reading on Claims 47, 50, 51, 53, 54, 55, 58 and 59. 

The teachings of Chan et al. (2010) were discussed above.

Chan et al. (2010) does not teach a method wherein the first fluorescent image is analyzed to determine the aspect ratio of yeast cells by a computer-based automated process, thereby determining the status of budding yeast cells in the sample, as required by Claims 47 and 59;
wherein the computer-based automated process comprises image analysis to measure the shape of budding yeasts, as required by Claim 48;
wherein an image of a yeast cell is considered budding if its aspect ratio is 1:1 or higher, as required by Claim 49;
or wherein the yeast is S. cerevisiae, as required by Claim 56.   

Chan et al. (08/2012) teaches an image cytometry method wherein an S. cerevisiae yeast sample is stained with the fluorescent dyes acridine orange and propidium iodide (Pg. 1617, Column 2, Lines 9-12 and Fig. 1E),
acquiring a first fluorescent image of the yeast cells in the dye-stained sample, wherein the first fluorescent image corresponds to the fluorescence of the first dye; acquiring a second fluorescent image of the yeast cells in the dye-stained sample, wherein the second fluorescent image corresponds to the fluorescence of the second dye (Pg. 1618, Column 2, Lines 18-23 and Pg. 1619, Fig. 2);
and analyzing first and second fluorescent images to determine the viability of
the yeast cells (Pg. 1618, Column 2, Lines 30-36 and Pg. 1622, Fig. 7A);
and that future work may be focused on developing a method for determining budding percentages within a fermenting sample to further improve fermentation conditions and simplify quality control processes (Pg. 1620, Column 2, Lines 3-6).



Calvert et al. teaches a method comprising staining a sample of S. cerevisiae with a (first/only) fluorescent dye (SYTOX Green) (Pg. 826, Column 2, Lines 24-25);
analyzing the stained sample by imaging flow cytometry (Pg. 826, Column 2,Lines 37-40 and Pg. 327, Fig. 2);
measuring the aspect ratio of the imaged cells, wherein an aspect ratio threshold of about 1 (close enough to obviate the claimed aspect ratio of 1.1) is used to determine budding status of the plurality of cells (Pg. 826, Fig. 1 and Pg. 828, Column 1, Lines 33-48);
and analyzing the images to measure the shape of the budding yeasts (Pg. 829, Fig. 3).

Hsin et al. teaches that SYTOX Green and Acridine Orange are functionally equivalent fluorescent DNA-binding dyes (Pg. 2, Paragraph [0024]).

It would have been obvious to those of ordinary skill in the art before the instant invention to modify the method of Chan et al. (2010) of dual staining yeast with acridine orange and propidium iodide, imaging the stained cells and determining the viability and concentration of the yeast based on automated, computer-based analysis of the images  by imaging and analyzing the first fluorescent image of stained S. cerevisiae yeast cells for an aspect ratio of about 1, measuring the cells shape and determining the budding status of the cells as taught by Calvert et al. because this would allow for the simultaneous determination of yeast cell viability, concentration and budding status in the same sample. 
In support of this, Chan et al. (08/2012) further teaches a similar method to Chan et al. (2010), and suggests developing a method for determining budding percentages within a fermenting sample to further improve fermentation conditions and simplify quality control processes.  One of ordinary skill in the art before the instant invention would have been motivated to make this modification in order to provide analysis of a third aspect of a yeast sample and improve fermentation conditions and simplify quality control processes.  

It would have been further obvious to those of ordinary skill in the art at the time
of the instant invention to modify the method of Calvert et al. which utilized the fluorescent dye SYTOX green to substitute the acridine orange fluorescent stain of
Chan et al. (2010) because Hsin et al. teaches that both stains are art-recognized equivalents known for the same purpose of DNA staining.  The MPEP states:
In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)

There would have been a reasonable expectation of success in making these
modifications because all of the references are drawn to the same field of endeavor, that is, staining yeast/cells with fluorescent dyes for imaging analysis of budding status or viability/concentration and because both acridine orange and SYTOX green fluorescent stains are art-recognized equivalent nucleic acid stains.

Claims 52 and 59 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Chan et al. (2010), in view of Chan et al. (08/2012) and Calvert et al. (2008), all cited in the IDS, and Hsin et al. (US 2011/0059533 A1) and further in view of Mascotti et al. (2000) as evidenced by Medicago (2022).

The teachings of Chan et al. (2010), Chan et al. (08/2012), Calvert et al. (2008) and Hsin et al. were discussed above.

None of the above references taught a method wherein the buffer solution has a pH of about 5 to about 12, as required by Claims 52 and 59. 

Mascotti et al. teaches acridine orange/propidium iodide stains in PBS (Pg. 694, Column 1, Lines 44-45).

Medicago teaches that PBS has a pH of 7.4 or 7.2 (Title).

 It would have been obvious to those of ordinary skill in the art before the instant invention to modify the method of Chan et al. (2010) of dual staining yeast with acridine orange and propidium iodide in a buffer solution to use a buffer solution with a pH of 7.4 or 7.2 because Mascotti et al. teaches that PBS is a suitable buffer for an acridine orange/propidium iodide dye combination and Medicago teaches that PBS has a pH of 7.4 or 7.2.  

Those of ordinary skill in the art would have been motivated to make this modification in order to have a buffered acridine orange/propidium iodide solution.  There would have been a reasonable expectation of success in making this modification because both Chan et al. (2010) and Mascotti et al. are drawn to buffered acridine orange/propidium iodide solutions.

Claim 57 rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Chan et al. (2010), in view of Chan et al. (08/2012) and Calvert et al. (2008), all cited in the IDS, and Hsin et al. (US 2011/0059533 A1) and further in view of Mohan et al. (2011).

The teachings of Chan et al. (2010), Chan et al. (08/2012), Calvert et al. (2008) and Hsin et al. were discussed above.

None of the above references taught a method wherein the acridine orange is at a concentration of about 1 to about 50 µg/mL and the propidium iodide is at a concentration of about 1 to about 50 µg/mL, as required by Claim 57.

Mohan et al. teaches the use of a combination of acridine orange and propidium iodide, both at a concentration of 10 µg/mL (Pg. 4, Column 1, Lines 2-4).



It would have been obvious to those of ordinary skill in the art before the instant invention to modify the method of Chan et al. (2010) of dual staining yeast with acridine orange and propidium iodide to use the acridine orange and propidium iodide at a concentration of 10 µg/mL as taught by Mohan et al. because the reference teaches that concentration as suitable for an acridine orange/propidium iodide dye combination. 
Those of ordinary skill in the art would have been motivated to make this modification in order to prepare an effective acridine orange/propidium iodide staining solution.  There would have been a reasonable expectation of success in making this modification because both Chan et al. (2010) and Mohan et al. are drawn to acridine orange/propidium iodide cell staining solutions.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        10/17/2022